l °\ Case 3:14-cv-04556-K Documentl Filed12/30/14 Pagelof'¢l Page|Dl
/

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

Civi| No.
MARK ANTHONY SOLIZ
TDCJ# 999571

Petitioner

(CAPITAL CASE)
V.

WILLIAM STEPHENS, Director

Texas Department of Criminal Justice

Correctional Institutional Division,
Respondent

\'/\./\./\./V\./VVVV\./

 

MOTION FOR APPOINTMENT OF FEDERAL COUNSEL

Undersigned counsel, Brad D. Levenson, Director of the Texas Office of

` Capital Writs (“OCW”), respectfully moves this Court to appoint federal counsel
to represent Mr. Mark Anthony Soliz in his federal habeas corpus proceedings
This Motion is made within the fifteen (15) day time period required by Texas
Code of CriminalProcedure 11.071, section 2(e) (“If the court of criminal appeals
denies an applicant relief under this article, an attorney . . . Shall, not later than the
15th day after the date the court of criminal appeals denies relief . . . move for the
appointment of counsel in federal habeas review under 18 U.S.C. Section 3599.”).
Becau_se the undersigned is.not permitted to “represent a defendant `in a federal
habeas review” (see Tex. Govt. Code, § 78.054(b)), new counsel must now be

appointed

Case 3:14-cv-04556-K Docurnent 1 Filed 12/30/14 Page 2 of 4 Page|D 2

Mr. Soliz was sentenced to death in the 413th District Court of Johnson
County, Texas on March 23, 2012. On June 18, 2014, the Texas Court of Criminal
Appeals (“CCA”) affirmed Mr. Soliz’s sentence on direct appeal. Solz'z v. State,
432 S.W.3d 895 (Tex. Crim. App. 2014). On December 17, 2014, the CCA denied
relief in state habeas corpus proceedings Ex parte Soliz, No. WR-82,429-Ol (Tex.
Crim. App. 2014) (unpublished).

Pursuant to Texas Code of Criminal Procedure Article 11.071, undersigned
counsel and the OCW have represented Mr. Soliz. Mr. Soliz was then and is now
without the means to retain counsel. Mr. Soliz is an indigent person, lacking the
funds necessary to retain counsel and must be appointed counsel “throughout . . .
all available post-conviction process, together with applications for stays of
execution and other appropriate motions and procedures . . [and] in such
competency proceedings and proceedings for executive or other clemency as may
be available to the defendant.” 18 U.S.C. § 3599(€); see also Harbz`son'v. Bell, 556
U.s. 180 (2009).

Mr. Soliz is entitled to the appointment of counsel under 18 U.S.C. §
3599(a). He has never had his constitutional claims for relief addressed by a
federal court. He is entitled to the assistance of counsel in order to present those
claims. See McFarland v. Scott, 512 U.S. 849, 857-58 ‘(1998).

\'§

Case 3:14-cv~04556-K Document 1 Filed 12/30/14 Page 3 of 4 PagelD 3

Accordingly, the undersigned respectfully requests that this Court appoint
federal counsel for Mr. Soliz, pursuant to 18 U.S.C. § 35 99.

Respectfully submitted,

DATED: December 30, 2014 By/ ( ¢:>/\“ '/Q rb /’“Q\*`“"-----\…

BRAD D. LEVENSON

Texas Bar No. 24073411

Office of Capital Writs

1700 N. Congress Ave., Suite 460
Austin, Texas 78701
512-463-8502 - direct line
512-463~8590 - facsimile

Case 3:14-cv-04556-K Document l Filed 12/30/14 Page 4 of 4 Page|D 4

CERTIFICATE OF sERvIC'E

On December 30, 2014, a copy of the foregoing Motion was served on the
Offlce of the Attorney General by United States mail at the following address:

Office of the Attorney General of Texas
Criminal Appeals Division

Post Offlce Box 12548

Austin, Texas 78711-2548

(/ ,i § /1 MJLFB, w

Brad D. Levenson

 

 

CERTIFICATE OF~ CONFERENCE

No conference has been held because opposing counsel has not made an
appearance in these proceedings

,"'"M`\
z l a m f

Brad D. Levenson